 

 

RE CEI VE 0

UNITED STATES BANKRUPTCY COURT SEP 27 2019
NORTHERN DISTRICT OF INDIANA CHRISTOPHER 1
HAMMOND DIVISION NORTE BANKRUBTCy 2 2A0;.Clerk

DISTRICT OF j NDIANA

: oe
In Re: FLL 4D) Chapter 13Proceedings

JOHN MILEUSNIC ) Case No.19-20831 JRA

Debtor SEP 20 2019)

CHRISTOPHER M. DeTORO, Clerk
U.S. BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA

RESPONSE TO TRUSTEES OBJECTION TO CONFIRMATION OF AMENDED PLAN

 

 

 

 

AND

OBJECTION TO TRUSTEES MOTION TO DISMISS FOR DEFAULT IN PLAN
PAYMENTS

AND

DEBTORS REQUEST FOR ASSIGNMENT / ACCOUNTING FROM PENNYMAC

Comes now JOHN MILEUSNIC Debtor herein, and (1) RESPONDS to
objection to confirmation of the Debtor's Amended Plan filed on
August 28, 2019 (2) Objects to “Motion to Dismiss for Default in
Plan Payments” “Re: Debtor's Amended Plan” filed on August 28,

2019, and (3) REQUESTS FOR ASSIGNMENT / ACCOUNTING FROM PENNYMAC

in support thereof, states as follows:

1. Debtor filed an Amended Plan on August 28,2019.
2. Debtor has served the Amended Plan on all creditors and;
therefore, the Amended Plan may be confirmed.
a. Another copy of fax / email /letter to Capital One is
attached [ Exhibit F].
3. The monthly payment to Capital One need NOT be increased in

order for the claim to be paid out over time. The current
value of vehicle is $6000, which Debtor is assuming and will
pay $100 for 60 months.
. Capital One, is Auto loan provider, under notice [ Exhibit
attached F] is not misclassified.
. Debtor’s Amended Plan DOES NOT fail to provide for the pre-
petition mortgage arrears to PennyMac or the post-petition
fees due to PennyMac as the debt is in DISPUTE.
- Paragraph 5.1 of Debtor's Amended Plan is NOT difficult to
administer in that every single box is checked.
- Therefore, it is NOT difficult to administer a specific
dividend of $7,065.87, while the Amended Plan also reflects
that a zero ($0) dividend will be paid.
- Yes, Part 2.3 of Debtor's Amended Plan does not provide that
the income tax refunds will be used as an additional dividend
to unsecured creditors, as Debtor:

a. is not sure if he will get IRS refunds

b. intends to keep it for his medicines and other incidental

old age expenses.

. Yes, Part 4.2 of Debtor's Amended Plan does not provide the

statutory Trustee fees.

a. Debtor receives $1700 as Social Security and is in NO

Position to pay Trustee.

b. If Court Orders, Debtor if willing to pay directly to

Creditors.
10. Proof of Claim was due by 06/13/2019.
il. On or about 05/28/2019, PennyMac filed an “Objection to
plan” [Doc 18 of Docket] NOT “Proof of Claim”, naming creditor

“PennyMac”, an entity out of multiple different entities

given in schedule E/F Debtors’ original petition. EXHIBIT “aA”!

“PennyMac Loan Services, LLC will be filing its Proof of
Claim setting forth an approximate total pre-petition
arrearage of $123,443.51 and an approximate total
secured debt of $309,670.53. The Proof of Claim will
further sets forth the current monthly mortgage payments
due on the first day of each month of $1,585.51.”

12. In the same document PennyMac Loan Services, LLC

claimed:

“PennyMac Loan Services, LLC holds a validly perfected

mortgage on the property located at 325 Plum Creek Dr,
Schererville, IN 46375-1166.”

13. Assuming it to be true and intention of PennyMac, based

on that objection to original Ch-13 plan, Debtor filed an

Amended Plan on August 28,2019.

14. On 08/07/2019 two months after the date of filing an
Objection to plan [Docket 18] PennyMac filed [Docket 33]

MOTION TO DISMISS’. EXHIBIT “B”3

 

1 Doc 18 Filed 05.28.19 Penny Objection to Plan
2 This was replied by Debtor [DOC 37 Aug 20, 2019]

pending before this Court
3 Doc 33 Filed 08.07.19 Penny Motion to Dismiss

and is still
15. The Court should note that till date PennyMac* has NOT
FILED A PROOF OF CLAIM and has till date failed to come up
with exact ASSIGNMENT / ACCOUNTING as detailed below in its
two filings:

i. pre-petition arrearage of $123,443.51 and an
approximate total secured debt of $309,670.53.
ii. a principal outstanding balance of $205,175.37.
iii. in the original principal sum of $209,494.00.

16. “John” requests the Court to disallow the creditors’5
claim. In re Henry, 311 B.R. 813 (Bankr.W.D.Wash.2004).

In Henry, the debtors' objections asserted that the
proofs of claim lacked sufficient documentation under
Rule 3001(c) and requested that the court enter an order
striking the filed claims but permitting the creditors
30 days to file an amended claim with sufficient
documentation. Agreeing that the proofs of claim were
deficient, the court granted the requested relief but
ruled that, if the debtors had instead requested
disallowance of the claims, the court would have granted

that relief in the absence of a timely amendment to add

 

* Reference to PennyMac as only PennyMac presented themselves as holder of Secured Claim/ Secured Mortgage/
Valid Mortgage on behalf of PennyMac, Planet Home, MERS, CBC National Bank and all known and unknown

sellers/buyer/holders of Note / Mortgage. [DISPUTED].
5 PennyMac, Planet Home, MERS, CBC National Bank and all known and unknown sellers/buyer/holders of Note /

Mortgage. [DISPUTED].

 
17.

18.

19.

sufficient documentation in response to the objection.

Id. at 817-18.

The Henry court formulated the following rule, id. at

817-18:

[NOT

[A] creditor must, at a minimum, file with its proof
of claim form, but in no event later than in
response to a claims objection by the debtor, (i)
a sufficient number of monthly account statements
to show how the total amount asserted has been
calculated, and (ii) a copy of the agreement
authorizing the charges and fees included in the
claim. In the absence of that minimum evidentiary
presentation, the creditor's claim should be

disallowed.
In Re Shank, 315 B.R. 799 (Bankr. N.D. Ga. 2004).

Again, PennyMac Loan Services, LLC claimed in its MOTION

A PROOF OF CLAIM]:

PennyMac Loan Services, LLC is the holder of a secured
claim with a@ principal outstanding balance of
$205,175.37. Said claim is secured by the real property
located at 325 Plum Creek Dr, Schererville, IN 46375-
1166, and more particularly described in the mortgage,
a copy of which is attached hereto and incorporated
herein as Exhibit "A".

The above-described mortgage was given to secure a
promissory note dated March 15, 2012, by the Mortgage
Electronic Registration Systems, Inc., as nominee for
CBC National Bank in the original principal sum of
$209,494.00. A copy of the above-described note is
attached hereto and incorporated herein as Exhibit "B".
PennyMac Loan Services, LLC is the current holder of the
promissory note and mortgage as is evidenced by the chain
of assignments attached hereto and made a part thereof

as Exhibit "Cc".

Because the documentation attached to the MOTION [NOT A

PROOF OF CLAIM] appears to be lacking and in parts,

 
fabricated, Debtor on [Docket Entry 53] hearing held 9/16/19
requested® information as well as the production of an
original note and collateral file.

20. A copy of the letter received from PennyMac attached
hereto as Exhibit “C”.

a. Its very surprising that PennyMac has not filed the
letter / proof of Claim in Bankruptcy Court for reasons
best known to them.

b. Collateral file is still not provided, a chain of
assignment is not provided, all “Note Allonge” are not
proper and not dated as well as lacking in corporate
resolution of persons signing them, if they were sold /
bought price/invoice is not provided.

c. Affidavit of Attorney is missing and not provided, lacks
foundation in that the mentions no personal knowledge to
support the statements/ claim made therein.

21. Debtors aver that to the extent documents have been
fabricated for the purpose of enticing the Court’s reliance,

the same constitute fraud on the court.

 

6 Debtor intention as correctly interpreted by Court is to ask
PennyMac to Prove its Claim not just the Original Note as
interpreted by PennyMac.

 
22. There is no endorsement on the image of the Note despite
there being ample room to accommodate an endorsement at last
page of the alleged instrument.

23. The alleged Allonges’ is NOT signatures notarized.
Debtors aver this to be a bogus document fabricated to entice
the court’s reliance.

24. Furthermore, all the loan number differs from that in
the prior so-called “Allonge” and from the document claimed
to be a copy of a promissory note / mortgage.

25. The Court should note that the Response and Motion by
PennyMac NEGLECTS co include an “Assignment of Mortgage”
which is essential to the Proof of Claim.

a. The Debtors contend that this is a false assignment (if
any) from “CBC BANK” TO “MERS” TO “SELENE FINANCE LP” TO
“WHOMESOEVER”, simply makes no logical sense when put
into context with assignments located in the County Land
Records and as per state Laws.

26. The court should know that as NO Assignment has been
presented with the RESPONSE? OR MOTION? it is not completely
reflective of the chain of assignments of mortgage and note

which are recorded with the County Land Records.

 

7 EXHIBIT “C”
27.

28.

29.

a. For the reasons stated below, the Debtors aver that each
of the Note / Mortgage / Note Allonge are bogus
documents, fabricated and represent the recording of
fraudulent documents on the County Land Records.

John Mileusnic hired “Joseph R Esquivel dr.” to
investigate this “Title and Mortgage Fraud”. Exhibit “E” is
a copy of the “Affidavit of Joseph R Esquivel Jr. for Title,
Mortgage and Fraud Investigation” which clearly details the
fraud committed by PennyMac, MERS and others.

a. An Appeal is pending before Indiana Appeals Court as
well as few Motions based on the investigation report
which incorporates MERS Data, County data, Mortgage and
Note, other exhibits as attached thereto to decide on
FRAUD COMMITTED ON COURT.

Exhibit “D” is a copy of the “Voluntary Lien Report”
which mentions OTHER unknown / unrelated entities and
PENNYMAC has failed to justify its ASSIGNMENT / OWNERSHIP.

Under the terms of the Plan, in that the payments
required by have not been made due to just cause as detailed
above for such default, as any payment will mean voluntarily
accepting such fraud, a reasoning PennyMac want to pursue by

claiming that Debtor himself mentioned PennyMac in Ch 13 plan.
PENNYMAC / SELENE FINANCE AS SERVICING AGENT FOR CBC BANK
NATIONAL BANK / FLAGSTAR BANK FSB / MERS LACKS CONSTITUTIONAL

30.

31.

STANDING TO SEEK RELIEF IN A FEDERAL COURT

The minimum constitutional requirements for standing in

a federal court are: proof of injury in fact, causation and
redressability. Valley Forge Christian College vs. Americans

United for Separation of Church & State, Ine. 454 U.S. 464,

(1982).

a. In its Motion PennyMac refers to itself as a “secured

creditor.” However, the Movant has not shown that it has
any stake in the ownership of the Note and Mortgage as
either a holder or owner. Any attempt to indicate itself
as an owner of the loan has been by way of fraudulent
and misleading documents.

The debt is in DISPUTE:

.-As to its validity

. As to ownership

. As to chain of “Assignments” and “Note Allonge”

. As to possession of Original Note and its production for

validity by Bankruptcy Court.

. Even if assumed true, as to discrepancies in the Note

and Mortgage

i. Note allegedly sign by John and Jordan
ii. Mortgage allegedly signed by John, Jordan and

Diane.
32. John Mileusnic® is willing to deposit “Amount of default:
$8,377.55, Amount due per month: $1685.51” in ESCROW or with
Trustee with an understanding that this amount will NOT be

released to Creditors unless this Court decides on the

question of Validation of Debt.

Wherefore, John Mileusnic prays that these Ch 13 plan
proceedings be NOT dismissed pursuant to Sec.1307 (c) of the
Bankruptcy Code and that Trustees’ final report of his receipts
and disbursements in these proceedings may be kept pending, till

the debt is VALIDATED.

JOHN MILEUSNIC

Debtor

 

8 a very tired old man of 69 years, on mere Social Security of
$1700 pm and trying to keep a roof over head
CERTIFICATE OF SERVICE

I hereby certify that on September 25,2019, service of a true

and complete copy of the above and foregoing pleading or paper is

being made through the Court's ECF system upon the following:

1.

U.S. Trustee- Nancy J. Gargula
ustpregionl0.soecf@usdo}.gov.com

Paul R. Chael Chapter 13 Trustee 401 West 84th Drive,
Suite C Merrillville, IN 46410
pchaell3@ecf.epiaqsystems.com wioyce@pchaell3.com
smichelle@pchaeli3.com

SUSAN M. WOOLLEY On behalf of Creditor Penny Mac Loan

Services, LLC

ndbkr@feiwellhannoy.com SWOOLLEY@feiweilhannoy.com

ecfinotices@feiwellhannoy.com

and upon the following by depositing the same in the United States

mail,

envelop es properly addressed to each of them and with

sufficient first-class postage affixed.

4.

Capital One Auto Finance 7933 Preston Road Plano, TX 75024

Debtor- John Mileusnic
325 Plum Creek Drive
Schererville, IN 46375
EXHIBIT A

 
Case 19-20831-jra Doc18 Filed 05/28/19 Page1of3

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
HAMMOND DIVISION

IN RE Chapter 13

)
)
JOHN MILEUSNIC ) CASE NO. 19-20831-JRA
)
)
)

Debtor

OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

Comes now PennyMac Loan Services, LLC, by counsel and for its Objection to
Confirmation of Debtor’s Chapter 13 Plan, states as follows:

1. Debtor filed this case on April 4, 2019.

2. PennyMac Loan Services, LLC holds a validly perfected mortgage on the

property located at 325 Plum Creek Dr, Schererville, IN 46375-1166.

3. PennyMac Loan Services, LLC will be filing its Proof of Claim setting forth an
approximate total pre-petition arrearage of $123,443.51 and an approximate total secured debt of

$309,670.53. The Proof of Claim will further sets forth the current monthly mortgage payments

due on the first day of each month of $1,585.51.

4, The plan fails to provide for either the claim of creditor or treatment of the

collateral securing creditor's claim.

Mileusnic - File No. 099754B02
Case 19-20831-jra Doc18 Filed 05/28/19 Page 2 of3

WHEREFORE, PennyMac Loan Services, LLC, by counsel, respectfully requests that the

Confirmation of Debtor’s Chapter 13 Plan as filed be denied and for all other relief just and

proper in the premises.

Mileusnic - File No. 099754B02

FEIWELL & HANNOY, P.C.

/s/ SUSAN M WOOLLEY

SUSAN M. WOOLLEY, Attorney No. 15000-64
Attorney for PennyMac Loan Services, LLC
8415 Allison Pointe Blvd., Suite 400
Indianapolis, IN 46250

(317) 237-2727

Email: SWOOLLEY @feiwellhannoy.com
Case 19-20831-jra Doci8 Filed 05/28/19 Page 3 of 3

CERTIFICATE OF SERVICE

The undersigned does hereby certify that the foregoing has been duly electronically

noticed or mailed via United States mail, first class, on May 28, 2019, to the following:

John Mileusnic

Debtor

325 Plum Creek Dr
Schererville, IN 46375-1166

Paul R. Chael

Trustee

401 West 84th Drive, Suite C
Merrillville, IN 46410

Nancy J. Gargula

U.S. Trustee

100 East Wayne Street, 5th Floor
South Bend, IN 46601-2349

Mileusnic - File No. 099754B02

/s| SUSAN M WOOLLEY
SUSAN M. WOOLLEY
Attorney No. 15000-64
EXHIBIT B
Case 19-20831-jra Doc 33 Filed 08/07/19 Page 1of3

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA

HAMMOND DIVISION
IN RE ) Chapter 13
JOHN MILEUSNIC CASE NO. 19-20831-JRA
Debtor
)
MOTION TO DISMISS

Comes now PennyMac Loan Services, LLC, by counsel, and for its Motion Dismiss,
would show the court as follows:
1. On April 4, 2019, the above-named Debtor filed petition pursuant to Chapter 13

of the Bankruptcy Code and a meeting of creditors was scheduled by the Court for June 21,

2019.

2. PennyMac Loan Services, LLC is the holder of a secured claim with a principal
outstanding balance of $205,175.37. Said claim is secured by the real property located at 325
Plum Creek Dr, Schererville, IN 46375-1166, and more particularly described in the mortgage, a
copy of which is attached hereto and incorporated herein as Exhibit "A".

3. The above-described mortgage was given to secure a promissory note dated
March 15, 2012, by the Mortgage Electronic Registration Systems, Inc., as nominee for CBC
National Bank in the original principal sum of $209,494.00. A copy of the above-described note
is attached hereto and incorporated herein as Exhibit "B". PennyMac Loan Services, LLC is the
current holder of the promissory note and mortgage as is evidenced by the chain of assignments

attached hereto and made a part thereof as Exhibit "C".

4. As of the date of filing this Motion, the Debtor’s Plan has not been confirmed.

5. The Debtor failed to treat PennyMac Loan Services, LLC in the Plan.

Mileusnic - File No. 099754B02
Case 19-20831-jra Doc 33 Filed 08/07/19 Page 2 of 3

6. The Debtor has failed to make any post-petition payments to PennyMac Loan
Services.
7. Upon information and belief, PennyMac Loan Services, LLC alleges that the pre-

Petition value of its collateral will decrease during Estate administration due to depreciation
caused by Debtor’s use thereof. Therefore, PennyMac Loan Services, LLC is entitled to adequate
protection upon its interest in said collateral pursuant to U.S.C. §361.

8. Because Debtor has not provided adequate protection sufficient to protect
PennyMac Loan Services, LLC’s interest in its collateral from diminution during Estate
administration, PennyMac Loan Services, LLC alternatively requests that this Court grant its
Motion to Dismiss.

WHEREFORE, PennyMac Loan Services, LLC, a secured creditor, by counsel,
respectfully prays that the Court grant its Motion to Dismiss, pursuant to 11 U.S.C. §1307(c)(4)
and for all other relief just and proper in the premises.

FEIWELL & HANNOY, P.C.

/s/ SUSAN M WOOLLEY

SUSAN M. WOOLLEY, Attorney No. 15000-64
Attorney for PennyMac Loan Services, LLC
8415 Allison Pointe Blvd., Suite 400
Indianapolis, IN 46250

(317) 237-2727

Fax: (317) 237-2717
Email: SWOOLLEY @feiwellhannoy.com

Mileusnic - File No. 099754B02

 
Case 19-20831-jra Doc 33 Filed 08/07/19 Page 3 of 3

CERTIFICATE OF SERVICE

The undersigned does hereby certify that the foregoing has been duly electronically

noticed or mailed via United States mail, first class, on August 7, 2019, to the following:

John Mileusnic

Debtor

325 Plum Creek Dr
Schererville, IN 46375-1166

Paul R. Chael

Trustee

401 West 84th Drive, Suite C
Merrillville, IN 46410

Nancy J. Gargula

U.S. Trustee

100 East Wayne Street, 5th Floor
South Bend, IN 46601-2349

/s| SUSAN M WOOLLEY
SUSAN M. WOOLLEY
Attorney No. 15000-64

FEIWELL & HANNOY, P.C. IS A DEBT COLLECTOR.

Mileusnic - File No. 099754B02
EXHIBIT C
s

 

FEIWELL & HANNOY, P.C.
ATTORNEYS AT LAW
8415 Allison Pointe Blvd., Suite 400

Indianapolis, IN 46250
(317) 237-2727

September 19, 2019

John Mileusnic
325 Plum Creek Drive
Schererville, IN 46375-1166

Debtor: John Mileusnic
Case Number: 19-2083 1-JRA
Creditor: PennyMac Loan Services, LLC

Our File Number: 099754B02
Property Address: 325 Plum Creek Dr
Schererville, IN 46375-1166

Dear Mr. Mileusnic:

Pursuant to the hearing held in this matter on September 16, 2019, in the United State
Bankruptcy Court, enclosed please find copies of the original promissory note and mortgage
held by Penny Mac Loan Services. Thank you.

Very traly yours,

 

SM Wivw
enclosures

 
Loan'No.: 8006022828

Multistat I
ultistate NOTE FHA Case No.

MIN 1008094-8000022828-3 156-1146970-703
MERS TELEPHONE: (888) 679-6377

 

 

 

 

™ March 15, 2012
[Date]

325 -Piom Creek Dr., Schererville, INDIANA 46375
‘ ‘ [Property Address] . ,

1. PARTIES
“Borrower” means each person signing at the end of this Note, and the person’s successors and assigns. “Lender” means

CBC National Bank
and its successors and assigns.

2. BORROWER’S PROMISE TO PAY; INTEREST
In return for a loan received from Lender, Borrower promises to pay the principal sum of Two Hundred Nine Thousand

Four Hundred Ninety Four And 00/100 Dollars. (U.S. $209,494.00), plus interest, to the order of Lender. Interest will be charged.on
unpaid principal, from the date of disbursement of the loan proceéds by Lender, at the rate of Four percent (4.000%) per year until the

full amount of principal has been paid.

3. PROMISE. TO PAY SECURED
Bortower’s promise to pay is secured by a mortgage, deed of trust or similar-security instrument that is dated the same date as

this Note and called the “Security Instrument.” The Security Instrument protects the Lender from losses which might result if
Borrower defaults under this Note.

4. MANNER OF PAYMENT

(A) Time 7
Borrower shall make a payment of principal and interest to Lender on the FIRST day of each month beginning on May 1,

2012. Any principal and interest remaining on the Ist day of April, 2042, will be due on that date, which is called the “Maturity

Date.”

(B) Place

Payment shall be made at 3010 Royal Boulevard South Ste 230, Alpharetta, GEORGIA 30022 or at such place.as Lender
may designaté in writing by notice to Borrower.

(€) Amotnt ee

Each monthly payment of principal-and interest will be in the amount of U.S. $1,000.16. This amount will be part of a largér
monthly payment required by the Security Instrument, that shall be applied to principal, interest and other items in the order described
in the Security Instrument.

(D) Allonge to this Note for payment adjustments

If an allonge providing for payment adjustments is executed by. Borrower together with this Note, the covenants of the
allonge shall be incorporated into and shall amend arid supplement the covenants of this Note as if the allonge were a part.of this Note.

[Check applicable box]
[J Graduated Paymient.Allonge { ] Growing Equity Allonge [ ] Other [specify]

5. BORROWER’S RIGHT TO PREPAY
Borrower has the right to pay the debt evidenced by this Note, in whole or in part, without charge or penalty, on ‘the first day

of any month. Lender shall accept prepayment on other days. provided that Borrower pays interest on the amount prepaid for the
remainder of the month to the extent required by Lender and permitted by regulations of the Secretary. If Borrower makes a partial
prepayment, there will be no changes in the due date or in the amount of the monthly payment unless Lender agrees in writing to those

changes.

 

FHA Multistate Fixed Rate Note : 10/95
TR (6809)

   
 

Page 1 of 3

= LOT 5 03434447

Initials:

— =

 
6. BORROWER'S FAILURE TO PAY
{A) Late Charge for Overdue. Payments
If Lender hag not received the full monthly payment required by the Security Instrument, as described in Paragraph 4(C) of

this Note, by the end of fifteen (15) calendar days after the payment is due, Lender may collect a late charge in the amount of Four
percent (4.00%) of the overdue amount of each payment.

(B) Default
If Borrower defaults by failing to pay in full any monthly payment, then Lender may, except as limited by regulations of the

Secretary in the case of payment defaults, require immediate payment in full of the principal balance remaining due and all accrued
interest. Lénider may choose not to exercise this option without waiving its rights in the event of any subsequent default. In many
circumstances régulations issued by the Secretary will limit Lender’s rights to require immediate payment in full in the case of
‘payment defaults. This Note does not authorize acceleration when not permitted by HUD regulations. As uséd ‘in this Note,
“Secretary” means the Secretary of Housing and Urban Development-ot his or her designee.

(QO Payment of Costs and Expenses.
If Lender has required inimediate paymient in full, as described above, Lender may require Borrower to pay costs and

expenses. including reasoriable and customary attorneys’ fees for enforcing this Note to the extent not prohibited by applicable law.
Such fees and costs shall bear interest from the date of disbursement at the same rate as the principal of this Note.

7. WAIVERS
Borrower and any other person who has obligations under this Note waive the rights of presentment and notice of dishonor,

“Presentment” means the fight to require the Lender to demand payment of amounts due. “Notice of dishonor" means the right to
require Lender to give notice to other persons that amounts due have not been paid.

8. GIVING OF NOTICES
Unless applicable law requires:a different method, any notice that must.be given to Borrower under this Note will be given.by

delivering it’or by mailing it by first class mail to Borrower at the property address above or at a different address if Borrower has

given Lendera notice of Borrower’s different address.
Any notice that must be given to Lender under’this Note will be given by first class mail to Lender at the address stated in

Paragraph 4(B) or at a different address if Borrower is given a notice of that different address.

9, OBLIGATIONS OF PERSONS UNDER THIS NOTE
If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises.made in this

Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser of this Note is also
obligated to do these things. Any person who takes over these obligations, including the obligations of a. guarantor, surety or endorser
of this Note, is also obligated to kéep all of the promises made.in this Note. Lender may enforce its rights under this Note against each
person itidividually or against all signatories together. Any one person signing this Note may be required to pay all of the amounts

owed.under this Note.

Be

FHA: Multistate Fixed Rate Note 1G/95
LR{GB809)

Page 2 of 3

IN503434417

Initials:

   

OMT ONT RH Aas €
BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants-contained in this Note,

£
Bokn NMLeeerved (Seal) _ ££ VA MMs (Seal)

John Miléyénic -Borrower Jordan J Mileusnt ~Borrower

 

WITHOUT RECOURSE,
PAY TO THE ORDER OF
FLAGSTAR BANK, FSB
CBC NATIONAL BANK

aloo 8 Bamgs

Debra L. Lange
_Mgr. Closing/Post Closing

PAY TO THE ORDER GF

WITHOUT RECOURSE

ola or
of pe LY

i JEAN R. GARRICI

f,
4

SCNIOR VICE PRESIDENT

oe,

 

FHA Multistate Fixed Rate Note 10/95
1R (0809)

HNN 0343441 7

Page Sof 3

  

 
Note Allonge

Loan Number: 0009348194 Prior Loan: 503434417

Borrower: JOHN MILEUSNIC

Co Borrower: JORDAN J MILEUSNIC

Property Address: 325 PLUM CREEK DR, SCHERERVILLE, IN, 46375
Noite Date: 3/15/2012

Loan Amount: $209,494.00

Without Recourse, Pay tothe order of:
PennyMae Loan Services 1 LC

 
  
 

SELENE FINANCE Jf

 

 

By: £

Name: Paul Waligura
Title: Vice President
Date: January 11, 2013

, Mth

MILEUSNIC KASOTA,
SELN 798932-GNMA

 
Allonge To Note

Loan No: 1005665925
ALT Loan No: 0000009348194
Original Mortgagor: JOHN MILEUSNIC, JORDAN J MILEUSNIC

Address: 325 PLUM CREEK DR, SCHERERVILLE, IN, 46375

Loan Amount: $209,494.00 /

Pay to the order of

Without Recourse

PennyMac Loan Services, LLC

  

 

Adriana Santillan
Authorized Representative

FURIE OER £D
i.
O\

Flagstay OSH BY 17

 

2012 9249
< U2k36L 2812 APR {| tiie 49

Laie.
bedi gt fl A TRE «
2 ne cep ha

i
Recordation Requested by

Retum To:
Titlelogic
124 6th Street S. Saint Petersburg, FL 33701

Filer CHQION

Sead Tax Notices to: ;
John Mileusnic and Jordan. J-Mileusnic and K
DIANE. MILEUSNIC,

325 Plum Creek Dr.

Schererville, INDIANA 46375

 

 

{Space Above This Line For Recording Data} -

 

 

PHA Case No.

State of Indiana
MORTGAGE 156-1146970-703

MIN: 1008094-8000022828-3 —
MERS TELEPHONE: (888) 679-6377

 

 

THIS MORTGAGE (“Security Instrument”) is given on ) March 15, 2012. The mortgagor is John
Mileusnic a married man, and Jordan J Mileusni¢c an unmarried man, and DIANE MILEUSNIC a married
woman whose address is 325 Plum Creek Dr., Schererville, INDIANA 46375 (“Borrower”). This Security
Instrumentis. given to Mortgage Electronic Registration Systems, ttc: (“MERS”). MERS is a separate corporation
that is acting solely as a nominee for Lender arid Lender’s successors and assigns. MERS is the mort@agee under
this Security Instrument. MERS is organized-and existing under the laws of Delaware, and MERS has a mailing
address of P.O. Box 2026, Flint, MI 48501-2026 and a street address of 1901 E Voorhees Street, Suite C, Danville,
IL 61834. The MERS telephone number ig (888)679-MERS. CBC National Bank, which is organized and
existing under the laws of The United States of America, and wildsé address is 3010 Royal Boulevard South Ste
230, Alpharetta, GEORGIA 30022 (“Lender”).. Borrower owes Lender the principal sum of Two Hundred Nine
Thousand Four Hundred Ninety Four And 60/100 Dollars (U.S. $209,494.00). This debt is evidenced by
Borrower’s note dated the same date as this Security Instrument (“Note”), Which provides for monthly payments,
with. the full debt, if not paid earlier, due and payable on April 1, 2042. This Security Instrument secures to Lender:
(a) the repayment of the debt evidenced by the Note, with interest, and all renewals, extensions and modifications of
the Note; (b) the payment ‘of all other sums, with interest, advanced under paragraph 7 to protect the security of this
Security Instrument; and (c) the perfermance of Borrower’s covenants. and agréements under. this Security
Instrument and the Note. For this purpose, Borrowet-does hereby mortgage, grant and convey to MERS (solely as
nominee for Lender and Lender’s successors and assigns) and to the successors and assigns.to MERS, the following

described property located in LAKE County, Indiana:

   

INDIANA <Single Family -FHA SECURITY INSTRUMENT -1/96 WITH MERS
Page 1 of 8: Initials: *

infmertd

 
SEE EXHIBIT "A" ATTACHED HERETO AND BY THIS REFERENCE MADE A PART HEREOF.

Parcel ID-Number: 45 11 05:253 009 00 036
which has the address of 325 Plum Creek Dr. [Steet] Schererville [City], Indiana 46375 [Zip Code] (Property:

Address”);
TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances and fixtures. now or-hereafter a part.of the property. All replacements.and additions shall also be
covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the “Property.”
Borrower understands and agreés that MERS holds-only legal title to the interests granted by Borrower in this
Security Instrument; but, if necessary to comply with law-or custom, MERS, (as nominee for Lender and Leiider’s
successors and assigns), has the right: to exercise any'or all of those interests, including, but not limited to, the right
io foreclose and sell the Property; and to take any action required of Lender including, but not limited to, releasing
or canceling this Security Instrument.

BORROWER COVENANTS that Bottower is lawfully seized of the estate. hereby conveyed and has the
right to mortgage, grant-and convey the Property and that the Property is unencumbered, except for encumbrances of
record. Borrower warrants and will defend generally the title to the Property against all claims and demands, subject
to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
covenants with limited variations by jurisdiction to constitute a uniform security instrament covering real property.

UNIFORM COVENANTS. Borrower and Letider covenant and agree.as follows:

1. Payment of Principal, Interest and Late Charge. Borrower shall pay when due the principal of,
and interest on, the debt evidented by the Note and late charges-due under the Note.
2. Monthly Payments of Taxes, Insurance arid Other Charges. Borrower shall include in each

monthly payment, together with the principal ahd interest.as'set forth in the Note and any late charges, a.sum of (a)
taxes and special assessments levied or to be levied against the Property, (b) leasehold payments or ground rents on
the Property, and (c) premiums for insurance required under paragraph 4. In any year in which the Lender must pay
a mortgage insurance premium to the Secretary of Housing and Urban Development (“Secretary”), or in any year in
which such premium would have-been required if Lender still held the Security Instrument, each monthly payment
shall also include either: (i) a sum for thé annual mortgage insurance premium to be paid by Lender to the Secretary,
or (ii) a monthly charge instead of a mortgage insurance premium if this Security Instrument is. held by the
‘Secretary, in a reasonable amount to be determined by the Secretary. Except for the monthly charge by the
Secretary, these items are called “Escrow Items” and the sums paid to Lender are-called “Escrow Funds”.

Lender may, at any time, collect and hold amounts for Escrow Items in an aggregate amount not to exceed
the maximum arnount that may be required for Borrower’s escrow account under the Real Estate Settlement
Procedures Act of 1974, 12 U.S.C. section 2601 et seq. and implementing regulations, 24 CFR Part 3500, as they
may be amended from time to time (“RESPA”), except that the cushion or reserve permitted by RESPA for
unanticipated disbursements or disbursements before the Borrower’s payments are available in the account may not
be based on amounts due for the mortgage insurance premium.

If the amounts held by Lender for Escrow Items exceed the amounts permitted to be held by RESPA,
Lender shall account to Borrower for the excess funds as required by RESPA. If the amounts of funds held by
Lender at any time are not sufficient to pay the Escrow. Items when due, Lender may notify the Borrower and
require Borrower to make up the shortage as permitted by RESPA.

The Escrow Funds are pledged as additional security for all sums secured by this Security Instrument. If
Borrower tenders to. Lender the full payment of all such sums, Borrowér’s account shall be credited with the balance
remaining for all installment items (a), (b) and (c) and any mortgage insurance premium installment that Lender has

INDIANA, -Single Family -FHA SECURITY INSTRUMENT -1/66. WITH MERS Gans
thitials:

Page 2. of 8 TaN inane

OMM.
not become-obligated to pay to the Secretary, and Lender shall promptly refund. any excess funds 16. Borrower.
Immediately prior to a foreclosure sale of the Property or its acquisition by Lender, Borrowet’s account shall be
credited with any balance remaining:for all installments for items (a), (by and {c).

3 Application of Payments. All payments under paragraphs 1 .and.2 shall be applied by Lender as

follows:
Fitst, to the: mortgage insitirance premium to be paid by Lénder to the Secretary or to. the monthly chargé by

the Secretary instead of the monthly mortgage insurance premium;

Second. to any taxes, special assessments, leasehold payments or ground rents, and fire, flood and other
hazard insurance premiunis, as required:

Third, to interest due under'thé Note;

Fourth, to amortization of the principal of the Note; and

Fifth, to late charges due undeér the Note.

4. Fire, Flood and Other Hazard Insurance. Borrower ‘shall insure all improvements on the
Property, whether now in existence or subsequently erected, against, any hazards, casualties, and contingencies,
including fire, for ‘which Lender requires insurance. This. insurance-shall be maintained in the amounts ard for the
periods that Lender requires. Borrower shall also insure ‘all improverments’on the Property, whether now in existence
or subsequently erected, against loss by floods to the extent required by the Secretary.-All insurance ‘shall be carried
with companies approved by Lender. The insurance policies and any renewals shall be held by Lender and shall
include loss payable clauses in favor of, arid in a.form acceptable to Lender.

In the event of loss, Borrower shall give Lender immediate notice by mail. Lender may make proof of Joss
if not made promptly by Borrower. Each insurance company concerned is hereby authorized and directed to make
payment for such loss directly to Lender, instead of to Borrower and to Lender jointly. All or any part of the
insurance proceeds:may be applied by Lender, at its option, either (a) to the reduction of the indebtedness under the
Note. and this Security Instrument, first to any delinquent antounts applied in the order in: paragraph 3, and then to
prepayment of principal, or (b) to the restoration or repair of the damaged Property. Any application of the proceeds
to the principal shall not extend or postpone the due date of the monthly payments which are referred to in paragraph
2, or change the amount of such payments. Any excess insurance proceeds over an amount required to pay all
outstanding indebtedness under the Note and this Security Instrument shall be paid to the entity legally entitled

thereto.

 

In the event-of foreclosure of this Security Instrument or other transfer of title to the Property that
extinguishes the indebtedness, all right, title and interest of Borrower in and to insurance policies in force-shall pass
to the purchaser.

3. Occupancy, Preservation, Maintenance and Protection of the Property; Borrower's Loan
Application; Leaseholds. Borrower shall occupy, establish, and-use the Property as. Borrower’s principal residence
within sixty days.after the execution of this Security Instrument (or within sixty days of a later sale or transfer of the
Property) and shall continwé to occupy the Property as Borrower’s principal residence for ‘at least One year after the
date of occupancy, unless Lender determines this requirement will cause undue hardship for Borrower, or unless
‘extenuating circumstances exist which are beyond Borrower's control. Borrower shall notify Lender of any
extenuating. circumstances, Borrower shall not. commit waste or destroy, damage or substantially change the
Property or allow the Property to deteriorate, reasonable wear and tear excepted. Lender may inspect the Property if
the Property is vacant or abandoned or the.loan is in default. Lender may také reasonable action to protect and
preserve such vacant or abandoned Property. Borrower shall also be in default if Borrower, doring the loan
application process, -gave materially false or inaccurate information or statements to Lender (or failed to provide
Lender with any material information) in connection with the loan evidenced by the Note, including, but not limited
to, representations conceming Borrower’s occupancy of the Property as a principal residence. If this Security
Instrumerit is on aleaseliold, Borrower shall comply with the provisions of the lease. If Borrower acquires fee fitle to
the Property, the leasehold and fee title shall not be merged unless Lender agrees to the'merger in writing.

6. Condemnation. The proceeds. of any award or claim for damages, ditect or consequential, in
connection. with any condemnation. or other taking of any part of the Property, or for conveyance in place of
condemnation, are hereby assigned and shall be paid to. Lender to the.éxtent of the full amount of the indebtedness
that remains unpaid under the Note and this Security Instrument. Lender shall apply such. proceeds to the reduction
of the indebtedness under the Note and this Security Instrument, first to any deliriquent amounts applied in the order
provided in paragraph 3, and then to prepayment-of principal. Any application of the pr oceeds to the principal shall
not extend or postpone the due date of the monthly payments, which are referred to in paragraph 2, or change the

INDIANA -Single Family -FHA SECURITY INSTRUMENT -196 WITH MERS
Page 3. of 8. Initials:

 
amount of such payments. Any excess proceeds over an amount required to pay all outstanding indebtedness under
the Note and this Security Instrument:shall be paid.to-the entity legally entitled thereto.

7. Charges to Borrower and Protection of Lender’s Rights in the Property. Borrower shall pay
all governmental or municipal charges, fines and impositions that are not included in paragraph 2. Borrower shall
pay these obligations on time directly to the entity which is owed the payment. [f-failure to pay would adversely
affect Lender’s. interest in the Property, upon Lender’s request Borrower shall promptly furnish to. Lender recéipts
evidencing. these payments,

If Borrower fails to make these-payments or the payments required by paragraph: 2, or fails to perform any
other covenants.and agreements contained in this Security Instrument, of there is a legal. proceeding that. may
significantly affect Lender’s rights in the Property (such as a proceeding in bankruptcy, for condemnation or to
enforce laws or regulations), then Lender may do and pay whatever is necéssary to protect the value of the Property
and Lender’s rights in the Property, including payment of taxes, hazard insurance and other items mentioned in
paragraph 2.

Any amounts disbursed by Lender under this paragraph shall become an additional debt of Borrower and
be'secured by this Security Instrument. These amounts shall bear interest from the date of disbursement .at the Note
rate, and at the option of Lender shall be immediately due and payable.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable to
Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien in, legal proceedings which
in the Lender’s opinion operate to prevent the enforcement of the lien; or (¢) secures from the holder of the Hien an
agreement satisfactory to the Lender subordinating the lien to this Security Instrument. If Lender determines that any
part of the Property is subject to a lien which may attain priority over this Security Instrument, Lender may give
Borrower a notice identifying the lien, Borrower shal! satisfy the lien-or take one or more of the actions set forth
‘above within 10 days of the givins. of notice,

3. Fees. Lender may collect fees and charges authorized by the Secretary.

9. Grounds for Acceleration of Debt.

(a) Default. Lender may, except as limited by regulations issued by the’Secretary in the case of
payment defaults, require immediate payment in full of all sums secured by this Security
Instrument if
{i} Borrower defaults by failing to pay in full any monthly payment required by: this Security
Instrument prior.to or-off the due date of the next monthly, payment, or
(ii) Borrower defaults by failing, for a period of thirty days, to perform any other obligations
contained in this Security. Instrument.
(b) Sale Without Credit Approval. Lender shall, if permitted by applicable law (including
section 341(d) of the Garn-St Germain Depository Institutions Act of 1982, 12 U.S.C, 1701j-3(d))
and with the prior approval of the Secretary, require imimediate payment in full of all sums secured
by this Security Instrument if
(i) All or part of the Property, or a beneficial interest in a trust owning all or part of the
Property, is sold or otherwise transferred (other than by devise or descent), and
(it) The Property is ‘not occupied by the purchaser-or grantee-as his or her principal residence,
or the purchaser or grantee does so occupy the Property but his or ‘her credit has not been
approved in accordance with the requirements of the Secretary.
(c) No: Waiver. If circumstances occur that would permit Lender to require immediate payment in
full, but Lender does not require such payments, Lender does not waive its rights with respect to
subséquent events,

# (d) Regulations of HUD Secretary. In many circumstances regulations issued by the Secretary
will limit Lender’s rights, in the case of payment defaults, to require immediate payment in full
and foreclose if not paid. This Security Instrument does not authorize acceleration or foreclosure if
not permitted. by regulations of the Secretary.

(e) Mortgage Not Insured, Borrower agrees that if this Security Instrument and the Note are not
determined to be eligible for insurance under the National Housing Act within 60 days from the
date hereof, Lender may, at-its option require immediate payment in full of all sums secured by
this: Security Instrument. A written statement of any authorized agent of the Secretary dated
subsequent to 60. days from the date hereof, declining to insure this Security Instrument and the-

INDEANA -Singic Family -FHA SECURITY INSTRUMENT -196 WITH MERS
Page 40f8 Initials:

 

 
Note, shall be deemed.conclusive proof of such ineligibility. Notwithstanding the foregoing, this
option may not be exercised by Lender when the unavailability of insurance is solely due to
Lender's failure to remit.a mortgage insurance premium to the Secretary.

10, Reinstatement. Borrower has a right to be reinstated if Lender has required immediate payment in
full because of Borrower’s failure to pay an amount due under the Note or this Security Instrument. This right
applies even. after foreclosure proceedings are instituted. To reinstate the Security Instrument, Bortower shall tender
in.a lump sum all amounts required to bring Borrower’s account current including, to the extent they are obligations
of Borrower undet this Security Instrument, foreclosure costs and reasonable and customary attorneys’ fees and
expenses properly associated with the foreclosure proceeding. Upon reinstatement by Borrower, this Security
Instrument and the obligations that it secures shall reniain in effect as if Lender had not required immediate payment
in full. However, Lender is not required to permit reinstatement if: (2) Lender has accepted reinstatement after the
commencement of foreclosure proceedings within two years Immediately preceding the commencement of a current
foreclosure proceéding, (41) reinstatément will preclude foreclosure on different grounds in the future, or (ii)
reinstatement will adversely affect the priority of the lien created by this Security Instrument.

11. Borrower Not Released; Forbearance By Lender Nota Waiver. Extension of the time of
payment or modification of amortization of the sums secured by this Security Instrument granted by Lender to any
successor in interest-of Borrower shall not operate to release the liability of the original Borrower or Borrower's
successor it interest. Lender shall not be required to commence proceedings against. any successor in interest or
refuse to. extend time for payment or otherwise modify amortization of the sums secuted by this Security Instrument
by reason of any demand made by the original Borrower or Bortower’s successors in interest. Any forbearance by
Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.

12. Successors and Assigns Bound; Joint and Several Liability; Co-Signers. The covenants and
agreements of this Security Instrument shall bind and benefit-the successors and assigns of Lender and Borrower,
subject to the provisions of paragraph 9(b). Borrower’s covenants and agreements shall be joint and séveral. Any
Borrower who co-signs this Security Instriiment but does not executé the Note: (a) is co-signing. this Security
Instrument only to mortgage, grant and convey that Borrower’s interest in the Property under the terms of ‘this
Security Instrument; (b) is not personally obligated to pay the. sums secured by this Security Instrument; and (c)
agrees that Lender and any-other Borrower may agree to extend, modify, forbear or make any accommodations with
regard to the terms of this Security Instrument of the Note without that Borrower's consent.

13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by
delivering it or by mailing it by first class mail unless applicable law requires use’of another method. The notice
shall be directed to the Property Address or any other address Borrower designates by notice to Lender. Any notice
to Lender shall be given by first class mail to, Lender’s addréss stated herein or.any address Lender designates by
notice to Borrower. Any notice provided for in this Security Insteument shall be deemed to have been given to
Borrower or Lender when given as provided in this paragraph.

14. Governing Law; Severability. This Security Instrument shall be governed by Federal law and the
law of the jurisdiction in which the Property is located. In the event that any provision or clause of this Security
Instrument or the Note conflicts with applicable law, such. cenflict-shall not. affect other provisions of this Security
Instrument or the Note which can be given effect without the conflicting provision. To this end.the provisions of this
Security Instrument arid the Note are declared to bé severable.

15. Borrower’s Copy. Borrower shall be giver one conformed copy of the Note afd of this Security
Instrument.
16. Hazardous Substances. Borrower shali not.cause or permit the presence, use, disposal, storage,

or release of any Hazardous Substarices on or in the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property that is in violation of any Environmental Law. The preceding two sentences shall not
apply to.the presence, use, or. storage on the Property of small quantities of Hazardous Substances that are generally
recognized to be appropriate to normal residential-uses and to maintenance. of the Property.

Borrower shall promptly give Lender written notice of any: investigation, claim, demand, lawsuit or other
action by any governmental or regulatory agency or private party involving the Property and any Hazardous
Substance or Environmental Law of which Borrower has actual knowledge. If Borrower learns, or is notified by-any
governmental or regulatory authority, that any removal of other remediation of any Hazardous Substance affecting
the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with

Environmental Law.

   

INDIANA -Singfe Family -FHA SECURITY INSTRUMENT -1196 WITH MERS
Page's of 8 Initials: ote tn
As used in this paragraph 16, “Hazardous. Substances” are those substances defined as toxic or hazardous
substances by Environmental Law and the following substances: gasoline, kerosene, other flammable or toxic
petroleum products, toxic pesti¢ides and herbicides, volatile solvents, materials containitig ‘asbestos or
forrialdehyde, and radioactive materials. As used in this paragraph 16, “Environmental Law” means federal laws
and laws of the jurisdiction where the Property is located that relate to’ health,-safety:or environmental protection.

NON-UNIFORM COVENANTS. Borrower and Lénder further covenant and agree as follows:

17; Assigument-of Rents. Borrower uriconditionally assigns and transfers'to Lender all the rents arid
revenues of the Property. Borfower authorizes Lender or Lender’s agents to collect the rents. and. revenues and
hereby directs cach tenant of the Property to pay the rents to-Lender or Lender’s agents. However, prior to Lender’s
notice to Borrower of Borrower’s breach of any covenant or-agreement in the Security Instrument, Borrower shall
collect and receive all rents-and reVenues of the Property as trustee for the benefit of Lender.and Borrower, This
assignment of rents constitutes an absolute assignment and not an assignment for additional security only.

Hf Lender gives riotice of breach to: Borrower: (a) all rents received by Borrower shall be held by Borrower
as trustee for benefit of Lender only, to be applied to the sums secured by the Security Instrument;.(b) Lender shall
be entitled to.collect and receive:all of the rents of the Property; and (c) each tenant-of the Property shall pay all
rents due and unpaid to, Lender or Lender’s agent on Lender’s written demand to the tenant.

Borrower has not executed any prior assignment of the rents and has not and will not perform any act that
would prevent Lender from exercising its rights under this paragraph 17.

Lender shall not be required to enter upon, take control of or maintain the Property before or after giving
notice of breach to Borrower. However, Lender‘or a judicially appointed receiver may: do so at any time, there isa
breach. Any application of rents shall not curé or waive any default or invalidate any other right or remedy of
Lender, This assignment of rents.of the Property shall terminate when the debt secured by the Security Instrument is
paid in full.
18. Foreclosure Procedure. If Lender requires immediate payment in full-under paragraph 9, Lender
may foreclose this Security Instrument by judicial proceeding. Lender. shall be entitled to collect all expenses
incurred in pursuing-the remedies provided in this paragraph 18, including, but not limited to, reasonable attorneys’
fees and costs of title evidence.

If the Lender’s interest in this Security Instrument is held by the Secretary and the Secretary requires
immediate payment in full under paragraph 9, the Secretary may invoke the nonjudicial power of sale provided in
the Single Family Mortgage Foreclosure Act:df 1994 (“Act®) (12.U.S.C. 3751 et seq.) by requesting a foreclosure
commissioner designated under the Act to commience foreclosure ahd to sell the Property as provided in the Act.
Nothing in the preceding sentence’shall deprive the Secretary of any righis otherwise available fo a Lendérf under
this. paragraph 18 or applicable law.

19. Release. Upon payment of-all sumis:secured by this Security Instrument, Lender shall release this
Security Instrument..Lender may charge Borrower a fee for.releasing this Security Instrument, but only if the fee ‘is
paid to.a third party for services rendered and the charging of the fee is permitted under Applicable Law.

20. Waiver of Valuation and Appraisément. Borrower waives all right of valuation and
appraisement.
24. Riders te this Security Instrument. [f one or more riders are executed by Borrower‘and recorded

together with this Security Instrument, the covenants of each such rider shall be incorporated into and-shall amend
and supplement the covenants.and agreements of this Security Instrument as if the rider(s) were a part of this

Security Instrument. [Check applicable box(es)]
[ ] Condominium Rider [ ] Growing Equity Rider [ ] Other{s) [specify]
[ ] Planned Unit Development Rider [ ] Graduated Payment Rider

a

INDIANA -Singie Family-FHA SECURITY INSTRUMENT -1/96 WITH MERS
Page'6 of 8 initials:

 
BY SIGNING BELOW, Borrower accepts and agrees to the terms contained in this Security Instrument
and in. any rider(s) executed by Borrower and recorded with it.

Witnesses:
f ‘a *
Cs A Milonic eat

 

 

 

 

 

 

Jobh/Mileusnic -Borrower
fu. bi Mdibsrorie, (Seal)
token J Mileusni€é «Borrower

ore Milowy rie, (Seal)
DIANE MILEUSNIC -Borrower

This. Mortgage was drafted by:
CBC National Bank

3010 Royal Boulevard South Ste 230
Alpharetta, GEORGIA 30022

L affirm, under the penalties for perjury, that 1 hav eS Cee Social Security
number in this document, unless.required. by Jaw { }.

(name) Qs t a Y Peasncil

INDIANA -Single Family -FHA SECURITY INSTRUMENT -1/96 WITH MERS
Page 7 of 8.
 

INDIVIDUAL ACKNOWLEDGMEN T

STATE OF stir thie wa, )
}ss

COUNTY OF Coke )

On this day before. me, the undersigned Notary Public, personally appeared John Mileusnic and Jordan J
Mileusnic-and

DIANE MILEUSNIC,
to me known to be the individual(s) described in and who executed the Mortgage, and acknowledged that

he/she/they signed the Mortgage as his/her/their free and voluntary act:and deed, for the uses and purposes therein

mentioned.
LE bay tananck , LO00.

vA my hand:aiid official seal this
[Mag Residingat T>ycr, “rd

Notary mihiic’ in Me oa State of aber Lobatto My Commission expires G2 La BLL
cS

ANGELA -MANERE
Notary Public: Seat

State Of Indicana :
MYC Commission n Expies S8p 4 27,2032 §

 

   

INDIANA -Single Family -FHA SECURITY INSTRUMENT -196 WITH MERS
Page Sof 8 Initials:

 
Exhibit A

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LAKE,
STATE OF Indiana, AND IS DESCRIBED AS FOLLOWS:

LOT 96, IN PLUM CREEK VILLAGE 6TH ADDITION, BLOCK 3, TO THE TOWN OF
SCHERERVILLE, INDIANA, AS PER PLAT THEREOF, AS RECORDED IN PLAT BOOK 62,
PAGE 26, IN THE OFFICE OF THE RECORDER OF LAKE COUNTY, INDIANA

Parcel ID: 45-11-05-253-+009.000-036

Commonly known as.325 Plum.Creek Drive, Schererville, IN 46375
However, by showing this address no additional coverage is provided

a
EXHIBIT D

 
HomeinfoMax.com

 

 

 

 

| Voluntary Liens Report

Prepared for: Mortgage Compliance investigators

www.homeinfomax.com

January 19, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Location Address: 325 PLUM CREEK DR, SCHERERVILLE, IN 46375-1166. County: LAKE
APN: 45-11-05-253-
Owner Name: MILEUSNIC JOHN / MILEUSNIC JORDAN J 009.000-036
SUMMARY OF RECORDS
Record # Date Description Document Number
‘ 2A et sr 30, ASSIGNMENT OF MORTGAGE 000000024121
2 2o1gi7ne 5 18, ASSIGNMENT OF MORTGAGE 000000085920
3 20120417 ier 17, DEED OF RELEASE 000000025386
4 20120411 (Apr 11, FINANCE 000000024364
2012)
5 2 Oo 6, DEED OF RELEASE 000000000513
6 20091217 (Dec 17, FINANCE 000000083567
| 2009)
20091008 (Oct 8,
7 SON SALE 68193
same 20091008 (Oct 8, FINANCE 000000068194
2009)
8 SALE N/A

 

 

 

Record # 1: ASSIGNMENT

 

Recording Date: 20140430 (Apr 30, 2014)

| Borrower 1: MILEUSNIC JOHN

 

Recording Document No: 000000024121

Borrower 2: MILEUSNIC JORDAN J

 

 

 

Document Type: ASSIGNMENT OF MORTGAGE

Borrower 3: MILEUSNIC DIANE

 

New Lender: GREEN PLANET SVCNGLLC

Borrower 4:

 

Previous Lender: SELENE FIN LP

Original Recording Date: 20120411 (Apr 11, 2012)

 

Vesting: // MARRIED MAN

 

Original Document No: 24364

 

 

 

Record # 2: ASSIGNMENT

 

Recording Date: 20131118 (Nov 18, 2013)

Borrower 1: MILEUSNIC JOHN

 

Recording Document No: 000000085920

 

Borrower 2: MILEUSNIC JORDAN J

 

 

hitps:/www.homeinfomax.com/og-bingenereteRentt wah i bit D Voluntary Lien Report

14

 
 

 

 

 

1/19/2015

, Document Type: ASSIGNMENT OF MORTGAGE

HomeinfoMax.com
Borrower 3: MILEUSNIC DIANE

 

New Lender: SELENE FIN LP

Borrower 4:

 

Previous Lender: CBC NATL BK

Original Recording Date: 20120315 (Mar 15, 2012)

 

Vesting: // MARRIED MAN

Original Document No: 24364

 

 

 

 

Record # 3: RELEASE

 

Recording Date: 20120417 (Apr 17, 2012)

Original Recording Date: 20091217 (Dec 17, 2009)

 

Recording Document No: 000000025386

Original Document No: 000000083567

 

Document Type: DEED OF RELEASE

 

 

 

 

Record # 4: FINANCE

 

Mortgage Recording Date: 20120411 (Apr 11, 2012)

Loan Amount: $209,494.00

 

Mortgage Document No: 000000024364

Down Payment:

 

Lender Name: CBC NATL BK

Mortgage Rate Type:

 

Borrower 1: MILEUSNIC JOHN

Mortgage Term: 30 YEARS

 

 

Borrower 2: MILEUSNIC JORDAN J

Mortgage Rate Percent:

 

Borrower 3: MILEUSNIC DIANE

Description: REFI

 

Borrower 4:

 

Title Insurance Company: TITLELOGIC

 

Vesting: // MARRIED MAN

 

 

 

Record # 5: RELEASE

 

Recording Date: 20100106 (Jan 6, 20710)

Original Recording Date: 20091008 (Oct 8, 2009)

 

Recording Document No: 000000000513

Original Document No: 000000068194

 

Document Type: DEED OF RELEASE

 

 

 

 

Record # 6: FINANCE

 

Loan Amount: $213,150.00

 

 

Mortgage Recording Date: 20091217 (Dec 17, 2009)
Mortgage Document No: 000000083567 Down Payment:
Lender Name: MIDWEST MTG CAP LLC Mortgage Rate Type:

 

Borrower 1: MILEUSNIC JOHN

Mortgage Term: 30 YEARS

 

Borrower 2: MILEUSNIC JORDAN J

Mortgage Rate Percent: 5.250

 

Borrower 3: MILEUSNIC DIANE

Description: REFI

 

 

Borrower 4:

Title Insurance Company:

 

hitps:/www.homeinfomax.com/cg-tingenerateRepde NI DIt D Voluntary Lien Report

24

 

 
INB2015

Vesting: / JOINT TENANTS / MARRIED MAN

HomeinfoMax.com

 

 

 

Record # 7: SALE & FINANCE
Sale Recording Date: 20091008 (Oct 8, 2009) Sale Price:
Sale Date: 20090529 (May 29, 2009) Sale Type:

 

Sale Document No: 68193

Sale Stamp Amount:

 

Document Type: QUIT CLAIM DEED

Ownership Transfer: Y

 

Grantor: MILEUSNIC JOHN & DIANE M

Title Company: NEW MILLENNIUM TITLE GRP

 

Grantee: MILEUSNIC JOHN

Transfer Document No:

 

Last Sale: N

 

 

 

- Loan Amount: $210,164.00

 

 

Mortgage Recording Date: 20091008 (Oct 8, 2009)
Mortgage Document No: 000000068194 Down Payment:
Lender Name: MIDWEST MTG CAP LLC Mortgage Rate Type:

 

Borrower 1: MILEUSNIC JOHN

Mortgage Term: 30 YEARS

 

Borrower 2: MILEUSNIC JORDAN J

Mortgage Rate Percent: 5.750

 

Borrower 3: MILEUSNIC DIANE

Description: NOMINAL

 

Borrower 4:

Title Insurance Company:

 

 

Vesting: // MARRIED WOMAN

 

 

 

 

 

Record # 8: SALE
Sale Recording Date: Sale Price:
Sale Date: 19871216 (Dec 16, 1987) Sale Type:

 

Sale Stamp Amount:

 

 

Sale Document No:
Document Type: DEED (REG) Ownership Transfer:
Grantor: OWNER RECORD Title Company:

 

Grantee: MILEUSNIC JOHN & DIANE M

Transfer Document No:

 

Last Sale: Y

 

 

 

 

 

 

 

 

 

 

 

 

LAKE COUNTY, IN RECORDING RANGE (reflected in report)

Date Sales Mortgages Assignments Releases Foreclosures

Start 20040101 (Jan 1, 20040101 (Jan 1, 20040102 (Jan 2, 20041018 (Oct 18, ; 20040101 (Jan 1,
2004) 2004) 2004) 2004) 2004)

 

 

 

 

 

 

hatps:Jiwww homeinfomax.com/og-tingenerateRenrng@h i bit D Voluntary Lien Report

 

 

 
HomelinfoMax.com

20141210 (Dec 10, | 20141210 (Dec 10,
2014) i 2014)

192015
Through i 20141210 (Dec 10,

he

20141209 (Dec 9, |

? 20141210 (Dec 10,
2014)

2014)

Prmecrmisistct et,
Ant nate

prem paenants

jenrewpaet satiate:

2014)

E

Information contained in reports and documents is based on current and publicly available data originating primarily from focal
governmental sources. HomeiInfoMax presents everything “as is" without any obligation to update, supplement or enhance any
missing and/or defective data. No warranties, expressed or implied, are provided for the data herein, its use, or its interpretation.
Presented information is deemed to be reliable; every effort has been made to ensure the accuracy, however HomelInfoMax

assumes no responsibility for the accuracy or validity of the information.

hitps:iiwww.homeinfomax.comieg-bingenerateRep Fix i bit D Voluntary Lien Report

i tmegessmanrn apie ceimanncinteesauutn nee

 
Affidavit of Joseph R Esquivel Jr. for Title, Mortgage and Fraud Investigation

EXHIBIT E
Affidavit of
Joseph R Esquivel
Jr. for Title,
Mortgage and
Fraud
Investigation

EXHIBIT E
 

Affidavit of Joseph R Esquivel Jr. for Title, Mortgage and Fraud Investigation

After Recording Return to:

John & Diane & Jordan Mileusnic
325 Plum Creek Dr.

Schererville, IN 46375

AFFIDAVIT OF JOSEPH R. ESQUIVEL JR.

I, Joseph R. Esquivel Jr, declare as follows:

1. Tam over the age of 18 years and qualified to make this affidavit.

2. Iam a licensed private investigator of in the State of Texas, License # A18306.

3. I make this affidavit based on my own personal knowledge.

4. I make this affidavit in support of Mortgage Compliance Investigators’ Chain Of Title
Analysis & Mortgage Fraud Investigation prepared for John & Diane & Jordan Mileusnic
regarding the Security Instrument and the real property located at 325 Plum Creek Dr,
Schererville, IN 46375, as referenced in the Lake County Record.

5. I have no direct or indirect interest in the outcome of the case at bar for which I am offering

my observations.

6. lI have personal knowledge and experience in the topic areas related to the securitization of
mortgage loans, real property law, Uniform Commercial Code practices, predatory lending
practices, assignment and assumption of securitized loans, creation of trusts under deeds of
trust, pooling and servicing agreements, issuance of asset-backed securities and specifically
mortgage-backed securities by special purpose vehicles in which an entity is named as trustee
for holders of certificates of mortgage backed securities, the foreclosure process of
securitized and non-securitized residential mortgages in both judicial and non-judicial states,

and the various forms of foreclosure-related fraud.

P

Dr.,
’ Exhibit 10 Affidavit of EXHIBIT E Page 60 of 175
Josenh R Esauivel Jr. for Title Mortaaae and Fraud Investiaation

age 1 of 5 Factual Affidavit of Joseph R. Esquivel Jr for- John & Diane & Jordan Mileusnic — 325 Plum Creek

 
Affidavit of Joseph R Esquivel Jr. for Title, Mortgage and Fraud Investigation

 

7. I perform my research through the viewing of actual business records and Corporate/Tmust

Documents. .

8. Luse professional resources to view these records and documents.

9. I have the training, knowledge and experience to perform these searches and understand the

meaning of these records and documents with very reliable accuracy.

10.1 am available for court appearances, in person or via telephone for further clarification or

explanation of the information provided herein, or for cross examination if necessary.

11. My research through professional services and the viewing of actual business records and
Corporate/Trust Documents, determined that an interest in the John & Diane & Jordan
Mileusnic Mortgage Loan Instrument was sold sometime shortly after March 15, 2012 to

multiple classes of the Ginnie Mae REMIC Trust 2012-048.

a. Ginnie Mae is also confirmed as the investor by going to the website for
Mortgage Electronic Registration Systems, Inc. _ https://www.mers-

servicerid.org/sis/index.jsp (See Exhibit “E” attached within)

12. Lhave looked at a Mortgage of John & Diane & Jordan Mileusnic, dated March 15, 2012 and
filed in the Official Records of the Lake County Recorder's Office on April 11, 2012 as ins#
2012-024364, regarding a loan for $209,494. The Original Lender of the March 15, 2012
Mileusnic loan is CBC National Bank. (See Exhibit “A” attached within)

The multiple classes of the Ginnie Mae REMIC Trust 2012-048 are not named in
any way to the John & Diane & Jordan Mileusnic Mortgage

b. Servicer is not named or referenced in any way on the John & Diane & Jordan
Mileusnic Mortgage

Page 2 of 5

Dr.,
EXHIBIT E

Factual Affidavit of Joseph R. Esquivel Jr for- John & Diane & Jordan Mileusnie — 325 Plum Creek

Soot nates teceonsmtntetetouintivte nnn ona:

 
 

Affidavit of Joseph R Esquivel Jr. for Title, Mortgage and Fraud Investigation

Seller is not named or referenced in any way on the John & Diane & Jordan
Mileusnic Mortgage

d. Depositor is not named or referenced in any way on the John & Diane & Jordan
Mileusnic Mortgage

Trustee is not named or referenced in any way on the John & Diane & Jordan

Mileusnic Mortgage

13. I have looked at the Lake County Record relating to the John & Diane & Jordan Mileusnic
Mortgage dated March 15, 2012. The Lake County Record shows an “Assignment of
Mortgage”, dated November 01, 2013 and filed in the Official Records of the Lake County
Recorder's Office on November 18, 2013 as ins# 2013-085920, signed by Jason Burr as
Assistant Secretary and notarized November 01, 2013 by Leticia M. Turner, Texas Notary,
where MERS as nominee for CBC National Bank, its successors and assigns grants, assigns,
and transfers to Selene Finance LP, its successors and assigns. (See Exhibit “B” attached

within).

I have looked at the Lake County Record relating to the John & Diane & Jordan Mileusnic
Mortgage dated March 15, 2012. The Lake County Record shows an “Assignment of
Mortgage”, dated April 23, 2014 and filed in the Official Records of the Lake County
Recorder's Office on April 30, 2014 as ins# 2014-024121, signed by Jason Burr as Assistant
Vice President and notarized April 23, 2014 by Leticia M. Turner, Texas Notary, where
Selene Finance LP grants, assigns, and transfers to Green Planet Servicing LLC, its
successors and assigns. (See Exhibit “C” attached within).

14.

I have looked at the Lake County Record relating to the John & Diane & Jordan Mileusnic
Mortgage dated March 15, 2012. The Lake County Record shows no record of a release e of
the Mortgage as ‘required in covenant 19 of the Mortgage which states “Release, Upon
payment of all sums secured by this Security Instrument, Lender shall release this Security
Instrument. Lender may charge Borrower a fee for releasing this Security Instrument, but

15.

 

Page 3 of 5 Factual Affidavit of Joseph R. Esquivel Jr for- John & Diane & Jordan Mileusnic — 325 Plum Creek
i
i

on EXHIBIT E
Affidavit of Joseph R Esquivel Jr. for Title, Mortgage and Fraud Investigation

only if the fee is paid to a third for services rendered and the charging of the fee is permitted
under Applicable Law”. This has not happened.

16. I have looked at a copy of the MERS Procedures Manual, Release 19.0, dated June 14, 2010,
and MERS Residential Marketing Kit, Terms And Conditions: (see Exhibit “D” attached
within)

a. Itis stated in the MERS Procedures Manual, Release 19.0, dated June 14, 2010:

Page 63 — Transfer of Beneficial Rights to Member Investors, Overview:

“Although MERS tracks changes in ownership of the beneficial rights for
loans registered on the MERS System, MERS cannot transfer the beneficial

rights to the debt. The debt can only be transferred by properly endorsing
the promissory note to the transferee.” (emphasis added)

It is stated in the MERS Residential Marketing Kit, Terms And Conditions:

2. ...MERS shall serve as mortgagee of record with respect to all such mortgage
loans solely as a nominee, in an administrative capacity, for the beneficial owner

or owners thereof from time to time. MERS shall have no rights whatsoever to

any payments made on account of such mortgage loans, to any servicing
rights related to such mortgage loans, or to any mortgaged properties
securing such mortgage loans. MERS agrees not to assert any rights (other

than rights specified in the Governing Documents) with respect to such mortgage
loans or mortgaged properties. References herein to “mortgage(s)” and
“mortgagee of record” shall include deed(s) of trust and beneficiary under a deed
of trust and any other form of security instrument under applicable state law.

(emphasis added)
6. MERS and the Member agree that: (i) the MERS System is not a vehicle

for creating or transferring beneficial interests in mortgage loans...

(emphasis added)

17. Lhave looked at a Copy of a QUITCLAIM Deed showing legal title to property with APN
NO: 45-11-05-253-009.000-036 is in the name of John & Diane & Jordan Mileusnic (see

Exhibit “F” attached within)

Page 4 of 5 Factual Affidavit of Joseph R. Esquivel Jr for- John & Diane & Jordan Mileusnie ~ 325 Pium Creek

Dr.,
EXHIBIT E

 

 
Affidavit of Joseph R Esquivel Jr. for Title, Mortgage and Fraud Investigation

 

The above statements are affirmed by me under penalty of perjury under the laws of the
State of Texas to be true and correct to the best of my knowledge and belief, are based on my

own personal knowledge, and I am competent to make these statements.

FURTHER THE AFFIANT SAYETH NAUGHT

, ph hk Feb Executed on od / 2 L015

foseph R Esquivel, Jr.
Private Investigator License # A18306

By

   

Mortgage Compliance Investigators

 

 

 

_STATEOF TEXAS. +).
)
COUNTY OF TRAVIS) 5
x , ; a

Subscribed and sworn before me, __ \ SS C fh Nou a ;
Notary Public, on this__\~ | day of Vs ray. 2015 by

SoSe wh tS4 UN \ , Proved to me on the basis of
satisfactory evidence to be the person(s) who appeared before me. WITNESS my band and
official seal.

Ont ACh Au hy il
Notary Piblic Jo

 

owe
SES JESSICA RANGEL
"= Notary Public, State o: Texas
ar My Commission Expires
eS February 06, 2016

  
  
 

   
   
 

te

atl, .
ah x

 

 

        

 

Page 5 of 5 Factual Affidavit of Joseph R. Esquivel Jr for- John & Diane & Jordan Mileusnic — 3235 Plum Creek

Dr,
EXHIBIT E

 
EXHIBIT F
United States Bankruptcy Court
Northern District of Indiana

In re John Mileusnic Case No. 19-20831-JRA
Debtor(s) Chapter. 13

CERTIFICATE OF MAILING

The undersigned hereby certifies that a true copy of the following document(s):

was(were) mailed to all persons in interest at the addresses set forth in the exhibit which is attached hereto, electronically or by first class mail,
postage prepaid, on.

 

8/26/2019

 

Jorden Mileusnic
325 Plum Creek Drive
Schererville, IN 46375

SUSAN M. WOOLLEY

8415 Allison Pointe Bivd. Suite 400 Penny Mac Loan Services, LLC Capital One Auto Finance
Indianapolis, IN 46250 PO. Box 514387 7933 Preston Road
Phone: (317) 237-2727 Los Angeles, CA 90051 Plano, TX 75024

Email: SWOOLLEY @feiwellhannoy.com
Case 19-20831-jra Doc 35 Filed 08/07/19 Page 1 of 2

United States Bankruptcy Court
Northern District of Indiana

Case No. 19-20831-jra

In re:
John Mileusnic Chapter 13
Debtor
CERTIFICATE OF NOTICE
District/off: 0755-2 User: admin Page 1 of 1 Date Revd: Aug 05, 2019
Form ID: 293 Total Noticed: 1

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on

Aug 07, 2019.

db +John Mileusnic, 325 Plum Creek Drive, Schererville, IN 46375-1166
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE. TOTAL: 0

**xx%** BYPASSED RECIPIENTS ***%*%
TOTAL: 0

NONE.

Addresses marked ‘+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

I, Joseph Speetjens, declare under the penalty
shown, and prepared the Certificate of Notice

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required

by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 07, 2019 Signature: _/s/Joseph Speetiens

of perjury that I have sent the attached document to the above listed entities in the manner
and that it is true and correct to the best of my information and belief.

 

CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 5, 2019 at the address(es) listed below:

Nancy d. Gargula USTPRegion10.SO.ECFe@usdoj .gov

Paul R. Chael on behalf of Trustee Paul R. Chael aimee@pchaell13.com,

pchaell3e@ecf.epiqsystems .com;wjoyce@pchael13.com;smichelle@pchaeli3.com

Paul R. Chael aimee@pchaell13.com,

pchaell3@ecf .epiqsystems.com;wjoyce@pchael13.com; smichelle@pchael13.com

Susan M. Woolley (AM) on behalf of Creditor PennyMac Loan Services, LLC

ecfnotices@feiwellhannoy.com
TOTAL: 4

 
Case 19-20831-jra Doc 35 Filed 08/07/19 Page 2 of 2

UNITED STATES BANKRUPTCY COURT

Northern District of Indiana
Hammond Division

In Re: Debtor(s) (name(s) and address) )
John Mileusnic )
XXX-XxX—1703 ; )
325 Plum Creek Drive ) Case Number: 19-2083 1—jra
Schererville, IN 46375 )

)

)

)

)

)

) Chapter: 13

)

}

)

)

)

)

NOTICE OF DOCKET ENTRY

On August 5, 2019 , the following entry was made on the docket in this case:

Docket Entry: Confirmation held 8/5/19(related document(s)16 Chapter 13 Plan filed by John
Mileusnic). APPEARANCES: Attorney Godshalk on behalf of Trustee. Trustee reports
objections/issues that preclude confirmation. The foregoing is herby reset to September 16, 2019 at

9:00 am. SO ORDERED. (kdr)

Christopher M. DeToro

Clerk, United States Bankruptcy Court
5400 Federal Plaza

Hammond, Indiana 46320

Document No. 32 — 16

 
